Citation Nr: 0313755	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD), and, if so, whether the claim may be 
granted. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating action of 
the RO.  A notice of disagreement was received in May 1997 
and the RO issued a statement of the case later that same 
month.  A substantive appeal was received from the veteran in 
July 1997.  

In December 1999, the Board remanded the claim to the RO for 
additional development.  The RO accomplished the requested 
development, but continued the denial of the claim.

Despite the RO's recent decision on the merits of the claim 
for service connection and the Board's own characterization 
of the issue in the December 1999 remand, the Board points 
out that by March and July 1996 rating actions, the RO denied 
the veteran's original claim of service connection for PTSD.  
The veteran was notified of the denial of those claims in 
March and July 1996, but did not appeal.  

In November 1996, the veteran submitted a claim of service 
connection for a psychiatric condition, other than PTSD.  In 
a December 1996 letter, the RO reminded the veteran that 
service connection for a nervous condition had been denied in 
a March 1983 rating action and service connection for PTSD 
had been denied before, most recently in July 1996.  He was 
informed that he needed new and material evidence to reopen 
those previously denied claims.  

In January 1997, the veteran submitted more information 
regarding stressful incidents in service as well as a 
statement from his wife.  In the March 1997 decision, the RO 
denied a claim of service connection for PTSD without 
specifically considering whether the previously denied claim 
could be reopened.  That notwithstanding, the preliminary 
question of whether new and material evidence has been 
presented to reopen a previously denied claim is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim.  Id.

The Board notes that the RO did not characterize the claim as 
a petition to reopen, or make a specific finding regarding 
new and material evidence in the March 1997 rating decision, 
and the December 1999 Board remand did not characterize the 
issue as a claim to reopen.  However, as the RO afforded the 
veteran more consideration than warranted (by adjudicating 
the claim on the merits) and the claim is reopened herein, 
the Board finds that there is no prejudice to the veteran in 
the Board considering the laws and regulations governing 
finality and reopening of previously disallowed claims in the 
first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In a July 1996 decision, the RO denied a claim for 
service connection for PTSD.  Although notified of the denial 
and of his appellate rights in July 1996, the veteran did not 
initiate an appeal. 

3.  Evidence associated with the claims file since the RO's 
July 1996 denial was not previously before agency 
decisionmakers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for PTSD.

4.  The record includes diagnoses of PTSD associated with the 
veteran's reported experiences during service. 

5.  The veteran did not engage in combat with the enemy 
during service.

6.  The veteran's only claimed in-service stressful 
experience has not been corroborated by service records or 
other credible, supporting evidence, and the veteran has not 
provided sufficient information for VA to attempt to 
independently corroborate any other in-service stressful 
experience.

CONCLUSIONS OF LAW

1.  The July 1996 RO decision that denied the veteran's claim 
of service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2002).

2.  Since July 1996, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for PTSD have been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002); 38 C.F.R. § 
3.304(f) (1993). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for PTSD and whether that claim can be 
granted has been accomplished.

Through the May 1997 rating decision and the May 1997 
statement of the case, December 1999 Board remand and July 
2002 supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing the underlying claim of entitlement to service 
connection for PTSD, the evidence that has been considered in 
connection with his appeal, and the bases for the denial of 
the claim.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit information and evidence.  

Pursuant to the Board's remand instructions, the RO contacted 
the veteran in January 2000 and requested information 
necessary to obtain any pertinent post-service treatment 
records and invited the veteran to identify any other 
information and/or evidence pertinent to the claim, to 
include more detailed information regarding allegedly 
stressful events in service.  

In an April 2002 letter to the veteran, the Board notified 
him that to substantiate his claim of service connection for 
PTSD, evidence was needed to corroborate his report of 
stressful events during service.  The RO notified him that 
numerous attempts to obtain his service personnel records had 
been unsuccessful and he needed to submit information which 
would allow the RO to attempt to verify his stressors.  The 
veteran was also informed that his service medical records 
showed that he was stationed in Thailand, not Vietnam.  In 
view of the foregoing, the Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran requested and was 
scheduled for a personal hearing before the RO personnel in 
September 1999.  Moreover, the RO and Board have undertaken 
reasonable and appropriate efforts to assist him in obtaining 
the evidence necessary to substantiate his claim of service 
connection, including requesting that the veteran submit 
additional evidence and obtaining treatment records from 
medical providers identified by him.  Neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claim that has not already been obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard, 4 Vet. App. at 384.  The claim is ready to be 
considered on the merits.

II.  New and Material Evidence

In a March 1996 decision, the RO denied service connection 
for PTSD.  Evidence considered at that time included the 
veteran's service medical records and the report of a 
December 1995 VA examination.  Based upon a review of the 
evidence, the RO determined that there was no evidence of a 
diagnosis of PTSD.  The veteran was notified of that 
determination in March 1996, but did not initiate an appeal.  

In a July 1996 decision, the RO continued the denial of the 
claim of service connection for PTSD.  At that time, the RO 
reviewed VA treatment records dated from February to June 
1996 and determined that the primary diagnosis was of 
substance abuse and there was no verified stressor.  The 
veteran was notified of that determination in July 1996, but 
did not initiate an appeal.  As such, that decision (like the 
March 1996 decision) is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 
20.1103.

As noted previously, the veteran submitted a claim of service 
connection for a psychiatric condition, other than PTSD, in 
November 1996 and was notified by the RO that he needed to 
submit new and material evidence to reopen previously denied 
claims of service connection for a nervous condition or PTSD.  
In January 1997, the veteran submitted a statement offers 
details of stressful events which he claimed occurred during 
service.  

The Board notes that the veteran's November 1996 statement 
was submitted within one year of the March and July 1996 
ratings decisions which denied service connection for PTSD, 
but points out that the RO was correct in not considering 
that statement a notice of disagreement.  The veteran's 
November 1996 communication does not express disagreement 
with the March or July 1996 rating decisions.  Rather, the 
veteran sought to have the RO consider a claim of service 
connection for a psychiatric condition other than PTSD.  That 
statement does not constitute an expression of disagreement 
with what the RO had done.  As such, the November 1996 
communication is not a notice of disagreement.  Gallegos v. 
Gober, 14 Vet. App. 50 (2000); 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to these claims was the July 1996 
denial of service connection for PTSD.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Using these guidelines, the Board notes that the evidence 
previously available included service medical records and the 
report of a 1996 VA medical treatment.  

Evidence submitted since July 1996 includes the veteran's 
January 1997 statement providing more detailed information 
regarding the alleged stressors.  The evidence previously 
considered by the RO did not include sufficient evidence to 
verify the claimed stressors.  The recently submitted 
statement includes more detailed information.  The Board 
finds that this evidence is "new" in the sense that it was 
not previously before agency decisionmakers.  The Board also 
finds that this evidence is "material" for purposes of 
reopening.  In this regard, the Board notes that the evidence 
to reopen must, at a minimum, "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability", even where it will not 
eventually convince VA to alter its decision.  See Hodge, 155 
F.3d at 1363; 38 C.F.R. § 3.156.  The Board finds that that 
the new evidence of details regarding the alleged stressors 
bears directly and substantially on the question of service 
connection, and, hence, is so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, as new and material evidence has been submitted, 
the criteria for reopening the claim for service connection 
for PTSD are met.  The Board will now proceed to analyze the 
claim on the merits.  



III.  Service connection

A.  Background

The veteran contends that he suffers PTSD as a result of 
stressful experiences in service.  In written statements and 
testimony at the September 1999 RO hearing, he described the 
circumstances surrounding the stressful incidents.  He 
reported that he was exposed to a rocket and mortar attack at 
the Da Nang air base in February 1969 and witnessed the death 
of an acquaintance during that attack.  He testified that 
within 20 minutes of disembarking from his plane at Da Nang, 
the base came under attack.  As a result of that attack, his 
acquaintance, whom he has identified as by name, was killed, 
along with two other individuals.  The veteran further 
testified that after two weeks in Vietnam, he was transferred 
to Thailand, where he experienced difficulties due to racism.  
He denied that he engaged in combat with the enemy.  In the 
January 1997 statement, the veteran offered further 
information in connection with the alleged stressful events.  

The record includes several diagnoses of PTSD, including as 
reflected in the report of a December 1995 VA examination, as 
noted in the decision of the Social Security Administration, 
and as noted in a 1998 private treatment report.  The Board 
also notes that the report of a July 1997 VA examination 
included the examiner's comment that the veteran's PTSD 
symptoms were than at a point where "they" would not have 
be diagnosed at that time if it were not for the previous 
diagnoses of the full syndrome.  Hence, as alluded to in the 
prior remand, this case turns on whether the remaining 
criteria for PTSD are met.

When the Board initially reviewed the case in December 1999, 
it was noted that the veteran did not contend that he engaged 
in combat with the enemy, but there was no confirmation of 
any Vietnam duty assignment in the record.  The Board 
remanded the case for additional development, to include 
attempting to verify the veteran's duty assignment in 
Vietnam, and to corroborate the occurrence of his claimed in-
service stressful experiences. 

In a January 2000 letter to the veteran, the RO requested 
that he provide information regarding treatment for PTSD and 
a comprehensive statement concerning as much detail and 
information as possible in connection with the claimed 
stressful events during service.  In an April 2000 response, 
the veteran reiterated his claim and provided the full name 
and assignment of the friend who was killed in the February 
1969 air attack at Da Nang.  The veteran further indicated 
that he was in Da Nang by mistake; he had actually been 
assigned to Thailand and was transported there two weeks 
later.  During those two weeks, the veteran reported that the 
base came under attack at least once.  The veteran also 
related his difficult experiences once transferred to 
Thailand, noting that his experience in Vietnam had changed 
him.  

In a separate statement, one of the veteran's friends 
recalled that they had both served in Vietnam in 1969 and had 
met briefly while there.  The friend reported that he himself 
was service-connected for PTSD and he felt the veteran's 
condition was even more severe.  

The veteran's DD 214 is of record, but does not show that the 
veteran was awarded any medals indicative of combat service.  
The veteran's service personnel records are unavailable and 
attempts to obtain them have been futile.  In a May 2000 
response to the RO's request for dates of the veteran's 
service in Vietnam, the National Personnel Records Center 
(NPRC) responded that that the record needed to respond to 
this request had been charged out of the file, and that 
"extensive searches have failed to locate it."  

The veteran had reported receiving treatment at VA medical 
facilities in Virginia, New Jersey and Georgia and the RO 
contacted those facilities.  Treatment records dated in 1996 
and 1997 were received from the VA Medical Center in Hampton, 
VA; however, the other facilities responded that there were 
no records available pertaining to the veteran.

Notations in the claims file detail the RO's efforts to 
corroborate the veteran's report that a friend he identified 
had been killed in action at Da Nang, shortly after the 
veteran arrived there in February 1969.  After reviewing the 
veteran's numerous statements and testimony, the RO conducted 
a data base search using the name, unit number, home town and 
approximate dates provided by the veteran.  The RO was unable 
to corroborate the veteran's report of his friend's death or 
the veteran's presence in Vietnam in February 1969.  

Pursuant to the Board's instructions in the December 1999 
remand, the veteran was not afforded a VA examination and the 
RO returned the case to the Board.

B.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As, in this regard, the current 
version of 3.304(f) as regards the three regulatory 
criteria-requiring only a diagnosis rendered in accordance 
with 38 C.F.R. § 4.125(a), which incorporates the provisions 
of the 4th Edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV)-is more favorable to the 
veteran, it must be considered in the adjudication of his 
claim.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 
1 Vet. App. at 312-13.  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the 3 criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002).].  

The record includes diagnoses of PTSD on VA examinations in 
December 1995 and in an October 1999 statement from a private 
physician; each of which generally relates the condition to 
the veteran's in-service experiences.  As noted previously, 
the report of a July 1997 VA examination includes the 
examiner's opinion that the veteran's current PTSD symptoms 
would likely not warrant a diagnosis of PTSD, but the 
previous diagnoses in the record.  Even assuming, for the 
sake of argument, that the veteran has met the first criteria 
for establishing service connection for the condition-a 
diagnosis of PTSD rendered in accordance with the DSM-IV-the 
Board finds that in this case, the claim must nonetheless 
fail because the second criterion-credible evidence that the 
claimed stressor actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2002); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(2002); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Zarycki, 6 Vet. App. at 98.

After reviewing the record, the Board finds that the veteran 
is not a combat veteran.  Although the veteran's service 
personnel records are unavailable, the Board points out that 
the DD Form 214 does not note that the veteran received any 
medals indicative of combat service and the veteran himself 
indicated that he was not a combat veteran.  Under these 
circumstances, the veteran's lay statements, alone, are not 
sufficient to establish the occurrence of any in-service 
stressor; rather, corroborating evidence is needed to support 
the claim for service connection. See 38 C.F.R. § 3.304(f) 
(2002); Zarycki, 6 Vet. App. at 98.

The veteran has had numerous opportunities to set forth his 
allegations regarding PTSD in response to several requests 
from the RO for specific information regarding the alleged 
stressful incidents.  As indicated above, however, the only 
specific in-service stressful experience claimed is the death 
of his friend at the time the veteran reported he was 
mistakenly transported to Vietnam and there is no objective 
evidence to support the veteran's assertions that this 
individual was killed or that the veteran was ever in 
Vietnam.

Using the information supplied by the veteran, the RO 
attempted to corroborate the veteran's assertion, but was 
unsuccessful.  Based upon a review of the total record, the 
Board finds no evidence supporting the veteran's assertions 
that the claimed stressor (his friend's death) actually 
occurred.

Significantly, moreover, the veteran has not provided any 
details of any other stressful in-service experience(s).  In 
this regard, the Board emphasizes that a primary purpose of 
December 1999 remand was to obtain specific details about the 
veteran's claimed in-service stressful experiences; to 
attempt independent verification of claimed in-service 
stressful experience(s); and, if any such experience was 
verified, to have the veteran undergo further examination to 
determine whether any corroborated in-service experience was 
sufficient to support a diagnosis of PTSD.  However, the 
veteran has not identified any other in-service stressful 
experience.  At this juncture, then, there is no verified or 
verifiable in-service stressful experience to support a 
diagnosis of PTSD; hence, further development of the claim is 
not warranted.

Absent credible supporting evidence that the claimed stressor 
occurred, the regulatory requirements for a grant of service 
connection for PTSD have not been met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the "benefit of the doubt" doctrine; however, as 
the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

